DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5 remain pending as amended 01 September 2021.
Response to Arguments


The objections to the Specification and Abstract are withdrawn in view of the amendment
The objection to claims 1-3 is withdrawn in view of the amendment.
The rejection of claim 1-5 under 35 USC 112(b) is withdrawn in view of the amendment.
Turning to Applicant’s arguments in traverse of the rejection under 35 USC 103, Applicant argues that Koch does not read on the invention because, while Koch does apply a polymer interlayer having a high gloss, Koch does so only for decorative effect and not for the functional (i.e. mechanical) purpose of providing a particularly smooth and even support surface for the platelet-shaped metal pigments in the subsequently applied extremely thin decorative layer (C). This is not persuasive. Nothing in the instant claims requires that the interlayer have such a gloss for such a purpose. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not 
Applicant further argues:
Only in this functional connection does the high-gloss surface of the polymer intermediate layer makes [sic] technical sense. It is respectfully submitted that no expert would provide a high-gloss surface on a polymer intermediate layer if a further decorative layer is to be applied over this intermediate layer. In this case, the expert would be afraid that the decorative layer (C) could not be sufficiently firmly attached to the high-gloss surface because there is no roughness that would promote adhesion [remarks, p. 13, emphasis in original].
Applicant’s position is noted and Applicant is reminded that the arguments of counsel cannon take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). In the instant case, Applicant’s statement(s) about what “no expert in the art” would or would not do, and for what reason(s) is/are unsupported by evidence in the record and not persuasive. 
Applicant additionally argues that the 2 microns thickness of Koch is not disclosed as the maximum thickness. This is not persuasive. Koch clearly teaches that the layer thickness is in the range of from 1 to 40 microns, more preferably 2 to 35 microns [0050]. First, Koch’s specific disclosure of 2 microns is anticipatory. See MPEP 2131.03. Second, Koch is part of the literature of the art, relevant for all it contains, and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art. See MPEP 2123. Consequently, disclosure of 2 microns as “more preferable” would have suggested to one of ordinary skill in the art not only the sufficiency but the desirability of this thickness. Finally, Applicant states that the thickness of 2 microns “is extremely important to Applicant’s method as set forth in claim 1, as amended, because only in this In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). In the instant case, Applicant’s statement that the claimed thickness is the only way to achieve the desired alignment is unsupported by evidence in the record. Finally, no specific alignment of the platelets is claimed: although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, regarding the cross-cut tear strength, as noted in the non-final Office action, the decorative lacquer layer is cured prior to application of the polymer top coat [0034:409-410]. It is the Primary Examiner’s position that the cross-cut tear strength is either an inherent feature of the layer, as applied, at the time of its curing, or that an excellent cross-cut tear strength would have been obvious in view of the end use of the overall product. The latter does rationale does not exclude the determination of the cross-cut tear strength of each/any layer prior to application of a subsequent layer, as the way such cross-cut tear strengths work together synergistically to give an overall durability to the product would have been well within the level of skill of one of ordinary skill in the art. 


Primary Examiner’s Suggestions
To improve clarity, the Primary Examiner suggest the following change to claim 5:

Claim 5 (Currently Amended)	The method according to claim 1, wherein the platelet-shaped metal pigments contained in the decorative layer (C) have surfaces facing the observer having a surface area greater by at least a factor of 3 than the area of the decorative layer (C).

This phraseology is consistent with 4:3-4 of the instant Specification.
Claim Interpretation










 The Primary Examiner notes the recitation of the industrial standards DIN 67530/ISO 2813 and DIN EN ISO 2409 in claim 1. It has been held that, when an industrial standard is recited in the claims, “the scope of the claims remains tied to the standard in effect at the time the invention was filed. By referencing [an industrial standard] in the claims, the claims incorporate that standard as it existed on the effective filing date.”1 The Primary Examiner also notes the copies of these standards in the IDS filed 13 August 2020.
Claim Rejections - 35 USC § 103











In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2123366 A1 in view of US 2013/0071576 A1.
Claim 1
EP ‘366 teaches a process for coating a metallic substrate [0010] such as light alloy wheels/rims (i.e. “motor vehicle wheel rims”) of aluminum, aluminum alloys, or stainless steel [0012, 0036, 0052]. The process comprises:
Applying at least one polymer primer layer to the substrate, upstream of mechanical smoothing of the metal substrate, in order to smooth a porous or rough surface [0029-0030]. The first polymer primer layer of EP ‘366 reads on the claimed polymer primer layer (A) and the second polymer primer layer of EP ‘366 reads on the claimed polymer intermediate layer (B).
Applying, to the second polymer primer layer, a decorative lacquer layer [0031]. This layer may comprise a polymer [0040-0041] with embedded platelet-shaped metal pigments [0047] located on the surface of the layer [0046:533-540 & 0050:584-588]. This reads on the claimed decorative layer (C). EP ‘366 additionally teaches that this layer is applied in the range of from 1 to 40 microns, prima facie case of obviousness exists. MPEP 2144.05(I). EP ‘366 further teaches that this layer is dried out in a flash-off step. Insofar as this flash-off is not disclosed as being performed with the aid of heat, it is the Primary Examiner’s position that the fair teaching of EP ‘366 is of an ambient temperature flash-off. In the alternative, it is the Primary Examiner’s position that some drying of the applied layer (i.e. evaporation of even at least one molecule of solvent) inherently occurs between the application of a coating layer and subsequent processing. 
Applying, to the decorative lacquer layer, at least one polymer topcoat [0032-0034].
EP ‘366 teaches that the coating system is applied to provide a special decorative effect, which the Primary Examiner interprets as being inclusive of at least the visible surfaces of the motor vehicle wheel rims, as such a coating, applied only to non-visible surfaces would not fulfil this disclosed decorative function.
EP ‘366 does not explicitly teach:
(i)	that the decorative lacquer layer is, specifically, a thermally cured layer;
(ii)	that the second polymer primer layer (corresponding to the claimed polymer intermediate layer (B)) is produced with a high-gloss surface with a gloss grade according to DIN 67530/ISO 2813 of no more than 95;

With respect to (i), US ‘576 discloses that, in the art of coating alloy wheels with a primer coat | decorative metallic coat | top coat system, the decorative metallic coat can be either radiation-curable or thermally-curable polymer systems [0021, 0062, 0196-0198]. As EP ‘366 places no particular limitation on the polymer system utilized to produce the decorative lacquer layer, it would have been obvious to one of ordinary skill in the art to utilize any known polymer system, including thermally-curable polymers. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully providing a cured decorative lacquer layer on the second polymer primer layer in the process of EP ‘366.  
With respect to (ii), the gloss value is a physical property of the second polymer primer layer, and the cited prior art otherwise teaches all of the claimed composition and process limitations of the claims. It has been held that, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent MPEP 2112.01(I). Further, EP ‘366 teaches that the process advantageously provides a “wide scope for color design if the colors or color effects of the decorative lacquer layer and top layer and in particular the primer, decorative lacquer layer, and top layer match each other” [0036]. Based on this teaching, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art to optimize the visual properties (including gloss) of any and all of the layers, including the 
With respect to (iii), as noted above, it would have been obvious in view of US ‘576 to utilize a thermally curable polymer system for the decorative lacquer layer. EP ‘366 further teaches that the decorative lacquer layer is cured prior to application of the polymer top coat [0034:409-410]. Further, the cross-cut tear strength is a physical property of the decorative lacquer layer, and the cited prior art otherwise teaches all of the claimed composition and process limitations of the claims. It has been held that, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent MPEP 2112.01(I). Further, insofar as the decorative lacquer layer of EP ‘366 is part of a decorative and/or protective coating system on a wheel/rim in contact with harsh road conditions, it would have been obvious to one of ordinary skill in the art to optimize the adhesion of the layers, one-to-another, in order to achieve maximum durability. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the adhesion of any or all of the layers by routine experimentation, absent evidence of criticality. MPEP 2144.05(II).
Claims 2-5
With respect to claim 2, as noted above, it would have been obvious to utilize a thermally curable polymer system for the decorative lacquer layer in the process of EP ‘366 in view of US ‘576. US ‘576 further teaches that standard drying and curing conditions for decorative lacquer layers in multilayer decorative coatings such as that of EP ‘366 includes drying at a temperature in the range of 40-150°C. In the case where the prima facie case of obviousness exists. MPEP 2144.05(I).
With respect to claim 3, it is the Primary Examiner’s position that the temperature at which a thermally curable coating is cured is a result-effective variable. The temperature should be high enough to quickly and efficiently cure the coating, while not so high as to be wasteful of energy or otherwise deleteriously impact coating quality. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the thermal curing of the decorative lacquer layer by routine optimization, absent evidence of criticality. MPEP 2144.05(II).
With respect to claim 4, EP ‘366 teaches that color-imparting organic and/or inorganic pigments can also be present in the coating composition for the decorative lacquer layer [0043].
With respect to claim 5, as noted above, the cited prior art otherwise teaches all of the claimed composition and process limitations of the claims. It has been held that, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent MPEP 2112.01(I).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
9 September 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ex Parte Ly, decision of the Patent Trial and Appeal Board, Patent No. 7687738, 16 June 2009, 25 pages.